
	
		II
		112th CONGRESS
		2d Session
		S. 2124
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2012
			Mr. Menendez (for
			 himself and Mr. Lautenberg) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title III of the Public Health Service Act to
		  authorize and support the creation of cardiomyopathy education, awareness, and
		  risk assessment materials and resources by the Secretary of Health and Human
		  Services through the Centers for Disease Control and Prevention and the
		  dissemination of such materials and resources by State educational agencies to
		  identify more at-risk families.
	
	
		1.Short titleThis Act may be cited as the
			 Cardiomyopathy Health Education,
			 Awareness, Risk Assessment, and Training in the Schools (HEARTS) Act of
			 2012.
		2.Materials and
			 resources to increase education and awareness of cardiomyopathy among school
			 administrators, educators, and familiesPart P of title III of the Public Health
			 Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the
			 following new section:
			
				399V–6.Materials
				and resources to increase education and awareness of cardiomyopathy among
				school administrators, educators, and families
					(a)Materials and
				resourcesNot later than 18 months after the date of the
				enactment of this section, the Secretary of Health and Human Services (in this
				section referred to as the Secretary), in conjunction with the
				Director of the Centers for Disease Control and Prevention (in this section
				referred to as the Director) and in consultation with national
				patient advocacy and health professional organizations expert in all forms of
				cardiomyopathy, shall develop public education and awareness materials and
				resources to be disseminated to school administrators, educators, school health
				professionals, coaches, families, and other appropriate individuals. The
				materials and resources shall include—
						(1)background
				information to increase education and awareness of cardiomyopathy and other
				related causes of sudden cardiac death among school administrators, educators,
				and families;
						(2)a cardiomyopathy
				risk assessment worksheet for use by parents, guardians, or other
				caregivers;
						(3)guidelines
				regarding the placement of automated external defibrillators in schools and
				child care centers;
						(4)training information on automated external
				defibrillators and cardiopulmonary resuscitation; and
						(5)recommendations
				for how schools and child care centers can develop and implement a cardiac
				emergency response plan.
						(b)Development of
				materials and resourcesThe Secretary, through the Director,
				shall develop and update as necessary and appropriate the materials and
				resources under subsection (a) and, in support of such effort, the Secretary is
				encouraged to—
						(1)establish an
				advisory panel composed of—
							(A)representatives
				from multiple national patient advocacy organizations and medical professionals
				expert in all forms of cardiomyopathy;
							(B)a representative
				from the Centers for Disease Control and Prevention; and
							(C)representatives
				from other relevant Federal agencies; and
							(2)engage in a
				memorandum of understanding or cooperative agreement with a national nonprofit
				advocacy organization expert in all forms of cardiomyopathy.
						(c)Dissemination of
				materials and resourcesNot
				later than 30 months after the date of the enactment of this section, the
				Secretary, through the Director, shall disseminate the materials and resources
				under subsection (a) in accordance with the following:
						(1)Distribution by
				State education agenciesThe Secretary shall make available such
				materials and resources to State educational agencies to distribute—
							(A)to school
				administrators, educators, school health professionals, coaches and parents,
				guardians, or other caregivers, the cardiomyopathy education and awareness
				materials and resources under subsection (a);
							(B)to parents,
				guardians, or other caregivers, the cardiomyopathy risk assessment worksheet
				described in subsection (a)(2); and
							(C)to school
				administrators and school health professionals, the—
								(i)guidelines
				described in subsection (a)(3);
								(ii)training
				information described in subsection (a)(4); and
								(iii)recommendations
				described in subsection (a)(5).
								(2)Dissemination to
				health departments and professionalsThe Secretary shall make
				available such materials and resources to State and local health departments,
				pediatricians, hospitals, and other health professionals, such as nurses and
				first responders.
						(3)Posting on
				website
							(A)CDC
								(i)In
				generalThe Secretary, through the Director, shall post the
				materials and resources developed under subsection (a) on the public Internet
				website of the Centers for Disease Control and Prevention.
								(ii)Additional
				informationThe Director is encouraged to maintain on such public
				Internet website such additional information regarding cardiomyopathy as deemed
				appropriate by the Director.
								(B)State education
				agenciesState educational agencies are encouraged to create
				public Internet webpages dedicated to cardiomyopathy and post the materials and
				resources developed under subsection (a) on such webpages.
							(d)Report to
				CongressNot later than 1 year after the date of the enactment of
				this section, and annually thereafter, the Secretary shall submit to Congress a
				report identifying the steps taken to increase public education and awareness
				of cardiomyopathy as outlined under this section.
					(e)DefinitionsFor
				purposes of this section:
						(1)CardiomyopathyThe
				term cardiomyopathy means a rare heart condition, which is a
				disease of the heart muscle (myocardium)—
							(A)the symptoms of
				which may vary from case to case, including—
								(i)in
				some cases, the presentation of no symptoms (asymptomatic);
								(ii)in many cases,
				the symptoms of a progressive condition that may result in an impaired ability
				of the heart to pump blood, fatigue, irregular heart-beats (arrhythmia), and,
				potentially, sudden cardiac death or heart failure; and
								(B)the recognized
				types of which include dilated, hypertrophic, restrictive, ar­rhyth­mo­gen­ic
				right ventricular dysplasia, and left ventricular noncompaction.
							(2)School
				administratorsThe term school administrator means a
				principal, director, manager, or other supervisor or leader within an
				elementary school or secondary school (as such terms are defined under section
				9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)),
				State-based early education program, or child care center.
						(3)SchoolsThe
				term school means an early education program, child care center,
				or elementary school or secondary school (as such terms are so defined).
						(4)National
				nonprofit advocacy organizations expert in all forms of
				cardiomyopathyThe term national nonprofit advocacy
				organizations expert in all forms of cardiomyopathy means organizations
				that provide support services to families or fund research, and work to
				increase public awareness and education regarding all types of
				cardiomyopathy.
						(f)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated $1,000,000 for fiscal year 2013, $750,000 for fiscal year 2014,
				and $500,000 for each of fiscal years 2015 through
				2017.
					.
		
